On an appeal in equity, findings of fact by the sitting Justice must stand, unless it clearly appears from the record that they are erroneous. The ground on which this Court is asked to sustain the appeal is that the sitting Justice erred in his conclusion that the plaintiff was entitled to recover any sum from the defendant, the defendant contending that he had already overpaid the plaintiff. The issue was over the amount of metal lathing laid by the plaintiff in a building of the defendant and certain hours of additional labor, for which the plaintiff claimed there was still a balance due him of $272.39. The sitting Justice found the plaintiff was entitled to recover the sum of $207.72 and had a lien on the defendant’s building for that amount. Just what items of the plaintiff’s bill the sitting Justice *544disallowed does not appear; but he apparently rejected the defendant’s method of keeping account of the amount of lathing laid and adopted that of the plaintiff. From the record this court can not say that his finding as to the amount due was clearly wrong.
John J. Deviate, for complainant.
Harry S. Judelshon, Edward J. Harrigan, for respondent.
The mandate will be, Appeal dismissed. Decree below affirmed.